Citation Nr: 1506277	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Francis P. Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision, in which the RO denied both the Veteran's request to reopen his claim for service connection for PTSD and his service connection claim for TBI.  In July 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.  

In April 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

During the hearing, the Veteran's attorney submitted new evidence with respect to the Veteran's claims, along with Veteran's waiver of initial consideration of additional evidence submitted.    See 38 C.F.R. §§ 20.800,  20.1304 (2014).  

In the rating decision on appeal, and in the January 2013 SOC, the RO declined to reopen the Veteran's PTSD claim.  However,  regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Bartnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing both  matters set forth on the title page.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals that with the exception of the April 2013 hearing transcript, the remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision reopening the claim for service connection for PTSD is set forth below.  The claim for service connection for PTSD, on the merits, as well as the Veteran's claim for service connection for TBI, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a September 2009 decision, the Board reopened the Veteran's claim for service connection for PTSD but denied the claim on the merits.  

3.  New evidence associated with the claims file since the September 2009 denial relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The Board's September 2009 denial of the claim for service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § , 20.1100 (2014).  

2.  As additional evidence received since the Board's September 2009 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for PTSD, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  

Under the legal authority in effect at the time of prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002 and 2014); 38 C.F.R. § 3.303 (2005-2014).    

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2005-2014).

By way of background, the Veteran filed a claim for service connection for PTSD in February 2005.  The RO denied the claim in August 2005, as the Veteran did not have a diagnosis and an in-service stressor was not verified.  The Veteran appealed that denial by filing a notice of disagreement in February 2006 and a substantive appeal in September 2006.  However, in a March 2007 statement, the Veteran withdrew his appeal.  See 38 C.F.R. § 20.204.  

In March 2007, the Veteran filed a new claim for service connection for PTSD, which the RO denied in August 2007, finding no new and material evidence to reopen the claim.  The Veteran appealed that denial, and, in September 2009.  
the Board reopened the claim for service connection, but denied the claim on the merits. 

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In March 2010, the Veteran submitted a claim for service connection for PTSD, which the RO accepted as a request to reopen the previously denied claim.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's September 2009 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claims file since the September 2009 Board decision includes VA treatment records; March 2010 buddy statements; letters from VA treatment providers  dated in April 2012 and May 2012; a March 2013 VA physician's opinion and brain MRI report; the transcript of the April 2013 hearing; and various written statements from the Veteran's attorney.  

Of note, the March 2013 MRI was interpreted as revealing encephalomacia of the right temoroparietal lobe, which may be due to old trauma.  The VA physician noted that these findings support the Veteran's history of severe trauma in service, including unexplained loss of many teeth between entering and leaving the Army.  The VA physician concluded that the likelihood of the injury being due to head trauma and resulting in PTSD is more likely than not the direct result of head trauma sustained while on active duty.  

Additionally, the May 2012 VA doctor's letter and March 2010 buddy statements all refer to the Veteran's having all of his teeth prior to service and having seventeen missing upon discharge, indicating a trauma in service.  In an April 2012 VA letter, the Veteran's therapist (a social worker) indicated that it was more likely than not that the Veteran's PTSD was related to his military service and the trauma he experienced therein.  

The Board finds that the above-described evidence-when considered in light of the Veteran's prior assertions with respect to being mugged while in service, and an applicable change in regulation-provides a basis for reopening the Veteran's claim for service connection for PTSD.  Since the Board's 2009 decision, in 2010,  38 C.F.R. § 3.304(f) was revised  to add the provisions of 38 C.F.R. § 3.304(f)(5).  The revision creates a new evidentiary standard for substantiating PTSD claims based on personal assault.  See 75 Fed. Reg. 39843 (July 13, 2010); Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a Veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).

The Board finds that the evidence added since the September 2009 Board decision is "new" in that it was not before the Board at the time that the Veteran's prior claim was denied and is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for PTSD.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-possible verification of the Veteran's in-service stressor and establishing a relationship between his current PTSD and in-service trauma.  Thus, when considered in light of the evidence previously of record, the Veteran's consistent assertions of an assault while in service, and the 2010 regulatory revision, this evidence raises a reasonable possibility of substantiating the claim to the extent that, at a minimum, it meets the requirements for obtaining a VA examination and opinion.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.  


REMAND

The Board finds that further AOJ action on both claims remaining on appeal is needed.

As noted above, inasmuch as the Board has found a basis to reopen the claim for service connection for PTSD, initial AOJ consideration of the claim, on the merits, is appropriate.  The Board also finds that further development of the claim is warranted.  

The Veteran contends that he has PTSD as a result of in-service trauma-specifically being mugged by locals while driving his truck between military bases in France and Germany in 1964.  

Post service, VA treatment records document multiple diagnoses of PTSD.  In this regard, treatment records dated in November 2008 include a diagnosis of depression and PTSD.  A May 2012 letter from the Veteran's VA treating psychiatrist notes that the Veteran was in treatment for PTSD since October 2004.  

While the Veteran's claimed in-service stressor has not been verified, the collective evidence of record indicates that he did suffer some trauma in service.  In this regard, his service treatment records document that he lost seventeen teeth, although how this occurred is not addressed.  Furthermore, the Veteran has submitted multiple buddy statements related to this in-service trauma and the fact that he was different after returning from service.  See March 2010 buddy statements.   as noted above, a February 2013 MRI showed evidence of an old trauma, which a VA physician related to the Veteran's military service.  Also, service treatment records note that the Veteran was treated for nervousness in October 1963.

Moreover, as to the question of whether the Veteran's PTSD is related to the in-service stressor, the Veteran's therapist has offered an opinion that the two are related; however, this  opinion appears to be based solely on the Veteran's statements that the in-service trauma occurred, and does not reflect the examiner's independent determination as to the occurrence of the service stressor, consistent with 38 C.F.R. § 3.304(f)(5).  Also, while the therapist identified the Veteran's symptoms of PTSD, he did not specify the symptoms linked to the in-service trauma. 

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection for PTSD, and that further examination and opinion is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.  

With respect to the s claim for service connection for TBI, in addition to the claimed in-service personal assault, the Veteran's service treatment records note an accident in March 1965.  The Veteran reported at that time that he thought he was unconscious following the accident.  A skull x-ray was conducted with no sequelae found.  As indicated above, however, the Veteran had a post-service  February 2013 brain MRI which revealed encephalomalacia of the right temporoparietal lobe which may be due to old trauma or infarct.  

Given the above, the RO sought a medical opinion as to whether there is a link, or nexus between the Veteran's current TBI and his military service.  In March 2013, a  VA physician noted the MRI findings supported the Veteran's history of severe trauma, noting two occasions in service, and opined that that it was more likely than not that the traumatic brain injury was due to head trauma sustained while on active duty.  However, it is unclear if the physician had the benefit of the Veteran's complete medical history in rendering his opinion.  Furthermore, as the VA physician specializes in mental health, it is unclear whether he has the required expertise to address the etiology of TBI.  

Hence, further development to obtain an opinion from an appropriate physician-based on full consideration of the record, and supported by complete, clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  The Board points out that, , given the development being undertaken to obtain an opinion from an appropriate mental health professional to address to the occurrence of the in-service assault, the TBI examiner's opinion should include consideration of the in-service personal assault, if established.  Therefore, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical evidence addressing the etiology of TBI, after the other development has been completed, to include the mental disorders examination,  to afford the TBI examiner the benefit of a complete record.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any  scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo  the requested examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in New York,  New York dated through June 2011.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the New York VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2011, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Also, VA treatment records dated in March 2007 indicate that the Veteran was receiving Social Security Administration (SSA) disability benefits.  A March 2006 statement from the Veteran's mother noted that the Veteran received  SSA benefits for his disabilities.  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination-particularly here, where the evidence does not clearly indicate the disability(ies) on which such award was based, and, hence, the SSA records cannot be deemed irrelevant-VA  is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the New York VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Request from SSA complete copies of any determination on the Veteran's claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claim file.  

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically consider all evidence of record related to the Veteran's alleged in-service personal assault-to include the Veteran's assertions, and supporting buddy statements, and any references to missing teeth and nervousness in the STRs-and determine whether the collective evidence indicates that the alleged assault occurred.

If so, the examiner should address whether the Veteran meets-or at any time pertinent to the current March 2010 claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of such stressor.   

If a diagnosis of PTSD resulting from the identified stressor is deemed appropriate,  the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.  

All examination findings/testing results, along with a complete rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file and the mental disorders c examination has been completed, arrange for the Veteran to undergo examination by a physician with expertise in TBI, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND-and a copy of the above-referenced VA mental disorders examination report- must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all symptoms and manifestations asserted by the Veteran to be attributable to a head injury, to include the encephalomalacia noted on the March 2013 MRI.  

With respect to each symptom or manifestation identified, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the  symptom or manifestation is attributable to the Veteran's in-service car accident, as noted in his service treatment records and/or the Veteran's alleged in-service personal assault, if established.  

In rendering the requested opinion, the physician should consider and discuss the Veteran's complete medical record, to include the mental disorders examination report, referenced above, and all pertinent medical and other objective evidence (including evidence submitted by the Veteran), and all lay assertions.  

All examination findings/testing results, along with complete and clearly-stated rationale for the conclusions reached, must be provided.  

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to the scheduled mental disorders  examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate both  claims for service connection, on the merits, in light of all pertinent evidence and legal authority.  

10.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


